       Case 19-03453 Document 1-1 Filed in TXSB on 05/03/19 Page 1 of 4


CASE: 0 1 - 1 8- 0 0 7 0 9 -C V




          Case:

          01-18-00709-CV

          Date Filed:

          08/06/2018

          Case Type:

          Contract

          Style:

          Royce Hassell

          v.:

          Hassell Construction Co., Inc. et al

          Orig Proc:

          No

          Transfer From:



          Transfer In:



          Transfer Case:



          Transfer To:



          Transfer Out:



          Pub Service:
Case 19-03453 Document 1-1 Filed in TXSB on 05/03/19 Page 2 of 4


APPE LLATE BRIEFS



  Date           Event Type               Description         Document
  No briefs.




CASE E VENTS



  Date           Event Type               Disposition         Document
                 Reporters       record
  08/27/2018
                 due
  08/27/2018     Response disposed
  08/27/2018     Court fee due
                 Docketing statement
  08/27/2018
                 due
                 Letter issued by the                          [ PDF/204 KB ] Corrected Notice
  08/23/2018
                 court                                         [ PDF/100 KB ] Notice
                 Clerks notice to
  08/21/2018     court       regarding                         [ PDF/114 KB ] Information Sheet
                 status of record
                 Letter issued by the                          [ PDF/204 KB ] Notice
  08/21/2018
                 court                                         [ PDF/102 KB ] Notice
                 Court       reporters
  08/17/2018     information    sheet                          [ PDF/273 KB ] Information Sheet
                 sent
                                          Issue   sua   sponte [ PDF/123 KB ] Other
  08/16/2018     Order entered
                                          order                [ PDF/81 KB ] Notice
                 No clerks record
  08/16/2018                                                   [ PDF/89 KB ] Notice
                 filed in civil case
  08/13/2018     Record due
                 Suggestion          of
  08/10/2018                                                   [ PDF/447 KB ] Notice
                 bankruptcy filed
                 Suggestion          of
  08/08/2018                                                   [ PDF/154 KB ] Bankruptcy
                 bankruptcy filed
                 Case began in court
  08/06/2018                                                   [ PDF/145 KB ] Notice
                 of appeals
                 Notice of       appeal                        [ PDF/591 KB ] Letter of Assignment
  08/06/2018
                 received                                      [ PDF/95 KB ] Notice
                 Notice of appeal
  08/03/2018
                 filed in trial court
Case 19-03453 Document 1-1 Filed in TXSB on 05/03/19 Page 3 of 4


  Date                 Event Type            Disposition          Document
                       Judgment signed by
  07/23/2018
                       trial court judge
  07/02/2018           Appeal stayed         Abated
                       Bankruptcy petition
                       filed in bankruptcy
  07/02/2018           court (authenicated
                       copy filed in this
                       Court.)




CALENDARS



  Set Date                   Calendar Type                 Reason Set
  07/02/2018                 Status                        Bankruptcy
  07/02/2018                 Status                        Appeal abated




PARTIE S



  Party                      PartyType                     Representative
  Hassell Construction Co.,
                            Appellee                       Bogdan Rentea
  Inc. et al
  Hassell, Royce             Appellant                     Silvia T. Hassell




TRIAL COURT INFORMAT ION



 Court

 61st District Court

 County

 Harris

 Court Judge

 Honorable Judge 61st District Court

 Court Case
   Case 19-03453 Document 1-1 Filed in TXSB on 05/03/19 Page 4 of 4


      2016-87708

      Reporter

      Court Reporter 61st District Court

      Punishment




To view or print PDF files you must have the Adobe Acrobat® reader. This software may be obtained
without charge from Adobe. Download the reader from the Adobe Web site
